Citation Nr: 0002743	
Decision Date: 02/03/00    Archive Date: 02/22/02

DOCKET NO.  98-08 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric condition to include dysthymic disorder.

2.  Entitlement to service connection for a chronic 
respiratory disorder due to an undiagnosed illness.

3.  Entitlement to service connection for chronic joint and 
muscle pain due to an undiagnosed illness.

4.  Entitlement to service connection for sleep disturbances 
due to an undiagnosed illness.

5.  Entitlement to service connection for chronic fatigue due 
to an undiagnosed illness.

6.  Entitlement to an evaluation in excess of 10 percent for 
service-connected acneform rash, on appeal from the initial 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1981 to 
September 1991.  He served in the Southwest Asia theater of 
operations from December 26, 1990 to 
May 2, 1991.  This appeal arises from a July 1997 rating 
decision of the Pittsburgh, Pennsylvania, regional office 
(RO) which denied service connection for a dysthymic disorder 
and a chronic respiratory disorder, chronic muscle and joint 
pain, and sleep disturbance with chronic fatigue due an 
undiagnosed illness.  The July 1997 decision also assigned a 
10 percent disability evaluation for an acneform rash, after 
granting service connection for the same.  The veteran has 
appealed this decision.

It is noted that the claims file contains evidence, 
consisting of a December 1999 memorandum from N. Tregubov, 
M.D., submitted by the veteran's representative with his 
informal hearing presentation in December 1999.  This 
material was not previously considered by the RO.  The Board 
notes that it also was not submitted within 90 days of the 
certification of the appellant's case to the Board, and 
therefore, the Board could decline to review the evidence.  
However, the veteran's representative indicated, in his 
informal hearing presentation, that Board review of this 
evidence was requested.  It was further indicated that the 
appellant wished to waive RO consideration of this evidence 
in accordance with 38 C.F.R. § 20.1304(c) (1999).  The Board 
will therefore consider this evidence.


FINDINGS OF FACT

1.  There is medical evidence suggesting that the veteran 
currently suffers from dysthymic disorder, and that said 
condition may have initially manifested during his active 
military service.

2.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

3.  The veteran's allegation that he currently has 
respiratory symptoms which are related to an undiagnosed 
illness is not supported by any medical evidence that would 
render the claim plausible.

4.  The veteran's allegation that he currently has joint and 
muscle symptoms which are related to an undiagnosed illness 
is not supported by any medical evidence that would render 
the claim plausible.

5.  A review of the current record shows some evidence that 
the veteran suffers from sleep disturbances as a chronic 
disability that is related to an undiagnosed illness; the 
claim is plausible.

6.  A review of the current record shows some evidence that 
the veteran suffers from fatigue as a chronic disability that 
is related to an undiagnosed illness; the claim is plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
dysthymic disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for 
chronic respiratory disorder due to an undiagnosed illness is 
not well grounded.  38 U.S.C.A. §§ 1117(a), 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 
4-99 (May 3, 1999).

3.  The claim of entitlement to service connection for 
chronic joint and muscle pain due to an undiagnosed illness 
is not well grounded.  38 U.S.C.A. §§ 1117(a), 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 
4-99 (May 3, 1999).

4.  The claim of entitlement to service connection for sleep 
disturbances due to an undiagnosed illness is well grounded.  
38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

5.  The claim of entitlement to service connection for 
chronic fatigue due to an undiagnosed illness is well 
grounded.  38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination shows that his lungs, 
upper extremities, lower extremities, neurological system, 
and psychiatric condition were normal.  In January 1982, he 
was seen for complaints of a fever and sinus congestion with 
chest congestion.  The assessment was upper respiratory 
infection.  A September 1987 report from Social Work Services 
indicated that the veteran completed a stress and anger 
control class with his wife.  The examiner stated that no 
further incidents of spouse abuse had been reported.  A 
Report of Medical Examination dated in April 1988 revealed 
that the veteran's lungs, upper extremities, lower 
extremities, neurological system, and psychiatric condition 
were normal.  Service medical records contained no findings 
of complaints, treatment, or diagnosis for chronic 
bronchitis, a chronic respiratory disorder, chronic joint and 
muscle pain, sleep disturbances with fatigue, and/or 
dysthymic disorder.  However, the veteran was observed to 
have received counseling in April 1987 for alcohol abuse and 
anger control in September 1987.  

In November 1996, the veteran filed a claim for service 
connection for "Persian Gulf Syndrome," fatigue, 
respiratory problems to include bronchitis, multiple joint 
and muscle pain, sleep disturbances, and post-traumatic 
stress disorder (PTSD).  He denied receiving any treatment 
for these problems in service.

In a letter dated in December 1996, the RO informed the 
veteran that it was reviewing his claim for disability 
benefits based on his Persian Gulf War service.  He was 
advised that he could submit medical and non-medical evidence 
to establish his claim.  An explanation of this medical and 
non-medical evidence was provided to the veteran.

An April 1996 outpatient treatment report from the Butler VA 
Medical Center (VAMC) was associated with the claims folder.  
The veteran was seen for complaints of chronic headaches, 
knee pain, and a skin rash.  He also indicated that he 
suffered from sleeping difficulties.  He stated he was 
stationed near Kuwait, and that he had significant exposure 
to smoke from oil fires.  He denied having any medical 
problems while serving in the Southwest Asia theater of 
operations.  His chest was clear.  His central nerve system 
was grossly within normal limits.  

The veteran was afforded a VA PTSD examination in January 
1997.  He stated that he believed he suffered from PTSD.  
During his service in the Southwest Asia theater of 
operations, he said he participated in the firing of 
artillery shells.  He indicated he was also exposed to 
incoming shells.  He reported seeing the dead bodies of enemy 
soldiers.  The veteran endorsed sleep difficulties.  He said 
he slept no more than three hours at night.  He denied having 
any problems with nightmares.  Instead, he described 
irritability, a lack of patience, stress, and depression.  He 
gave a history of marital problems.  Following a mental 
status examination, the over clinical impression was that of 
a dysthymic disorder that was intermittent and probably 
moderate in intensity.  There was insufficient evidence to 
justify a diagnosis of PTSD.  The examiner opined that the 
veteran's fatigue and sleeplessness could be symptoms of a 
Persian Gulf syndrome rather than anything psychological in 
nature.

Medical records received from E.R. Acosta, M.D., included a 
report of a June 1996 chest x-ray.  The lungs were fully 
expanded without infiltrate or effusion.  Hilar structures 
were normal.  There was no evidence of active pulmonary 
disease.

The veteran was afforded a series of VA examinations in 
January 1997.  At his general medical examination, he 
complained of recurrent bronchitis.  He denied receiving any 
lung treatment.  He gave a history of being a chronic 
cigarette smoker.  He also complained that both his knees 
were achy.  His nose, sinuses, mouth, and throat were normal.  
His lungs were clear to auscultation bilaterally.  There was 
no cough.  There was minor crepitus in the left knee.  
However, range of motion was full in both knees.  All deep 
tendon reflexes were normal.  Sensory and strength testing 
was intact.  The veteran was alert and oriented times three.

The veteran was also afforded VA trachea and pulmonary 
examinations.  He reported that he had no lung problems prior 
to his military service.  Since his participation in 
Operation Desert Storm, he stated he had been experiencing 
problems with breathing.  He said he was exposed to the smoke 
from oil fires, and that he was stationed near ammunition 
depots that had been blown up.  He acknowledged being a 
smoker with a history of two packs per day.  The veteran 
complained of shortness of breath on exertion.  He stated he 
had been treated for bronchitis on several occasions since 
his service discharge.  His throat was clear.  He had normal 
chest expansion.  His lungs were clear to auscultation.  
There were no findings of cyanosis or a productive cough.  A 
chest x-ray showed normal heart and lung fields.  A pulmonary 
function test revealed no significant airway obstruction.  
The diagnoses were history of bronchitis and no current lung 
problems.

At his VA systemic examination, the veteran gave a history of 
chronic fatigue, trouble sleeping, and achy knees.  No 
neurological or musculoskeletal abnormalities were found.  
Laboratory tests were conducted.  The impression was 
hypertension and moderate hypercholesterolemia.

The series of VA examinations included an epilepsy 
examination.  Again, the veteran complained of sleep 
disturbances since 1993.  He said he awakened during the 
night and would experience significant difficulty in falling 
back to sleep.  He stated that he never felt rested, and that 
he frequently felt tired.  He denied having any regular sleep 
cycle.  The veteran's neurological examination was normal.  
The diagnosis was sleep disturbances of an unknown etiology.

Medical records from S. Matta, M.D., show that the veteran 
sought psychiatric treatment in July 1997.  At that time, he 
complained of depression, anxiety, mood swings, and problems 
with temper control.  He also endorsed having a lack of 
energy, lack of motivation, hostility, and early waking.  A 
subsequent notation indicated that the veteran canceled 
furture therapy.  

By a rating action dated in July 1997, service connection for 
dysthymic disorder and PTSD were denied.  The RO found that 
the veteran had not been diagnosed as having PTSD, and that 
there was no evidence showing that his diagnosed dysthymic 
disorder was related to his military service.  The claims of 
service connection for a respiratory problem and chronic 
joint and muscle pain due to an undiagnosed illness were 
denied.  The claims of service connection for sleep 
disturbances and chronic fatigue due to an undiagnosed 
illness were deferred pending additional development.

The veteran was afforded another VA psychiatric examination 
in September 1997.  He denied receiving any current 
psychiatric treatment.  He said he recognized his problems 
and felt that he was able to deal with those problems 
himself.  His major complaint pertained to sleep 
disturbances.  He stated he had hot and cold flashes.  He 
reported occasions where he woke up sweating.  He said he 
slept no more than a couple hours a night.  The veteran 
denied any war-related nightmares.  He also complained of 
irritability, anxiousness, and forgetfulness.  

Following a mental status examination, the examiner concluded 
that the veteran did not advocate symptoms consistent with a 
diagnosis of PTSD.  She also stated that the veteran did not 
report symptoms consistent with any clinically significant 
psychiatric disorder.  She said the veteran was not currently 
reporting symptoms consistent with dysthymic disorder but 
rather a "very mild subclinical mood disorder."  She also 
observed that there was some question as to whether the 
veteran's complaints of sleep disturbance with night sweats 
was a physical manifestation of his Gulf War service.  
Further medical evaluation was advised.  The diagnosis was 
dysthymic disorder, in partial remission.  The examiner noted 
that she had reviewed the veteran's claims folder. 

Service connection for sleep disturbances with chronic 
fatigue due to an undiagnosed illness was denied in May 1998.  
The RO determined that the evidence of record did not 
disclose objective symptoms of periods of incapacitation of 
at least one week per year or symptoms controlled by 
continuous medications such as to warrant a compensable 
evaluation.  

In December 1999, the veteran's representative submitted a 
memorandum prepared by N. Tregubov, M.D., its senior medical 
consultant.  Dr. Tregubov opined that the veteran's inservice 
treatment for alcohol abuse and anger management constituted 
evidence of symptoms of dysthymic disorder.  Citing the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition, he stated one of the most commonly encountered 
symptom of dysthymic disorder was subjective feelings of 
irritability and excessive anger.  He further indicated that 
dysthymic disorder was chronic, non-cyclical form of 
depression in which sufferers tended to self-medicate with 
alcohol.  The consultant stated that it was at least likely 
as not that the symptoms of the veteran's dysthymic disorder 
first manifested during his active military service.  He 
added that he had carefully reviewed the veteran's claims 
folder prior to preparing the memorandum.

II.  Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the evidence pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded (that is, that the claim is 
plausible).

For a well-grounded claim of service connection, there must 
be competent evidence of a current disability (a medical 
diagnosis), of inservice incurrence or aggravation of a 
disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  If a reasonable doubt arises regarding service 
origin, or any other point, it should be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(1999).

Service connection is warranted for disability resulting from 
disease or injury that was either incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(1999).  Where a veteran served 90 days or more during a 
period of war, and psychosis becomes manifest to a degree of 
10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

A.  Acquired Psychiatric Condition

Here, the record clearly establishes that the veteran has 
been diagnosed as having dysthymic disorder.  There is also 
evidence that the veteran received treatment for alcohol 
abuse and anger management during his military service.  
Although he did not receive psychiatric treatment in service, 
Dr. Tregubov opined that the veteran's in-service problems 
with alcohol and excessive anger represented the initial 
symptoms of his current dysthymic disorder.  He maintained 
that a nexus between the veteran's military service and his 
current dysthymic disorder had been established.

Thus, as the veteran received treatment for alcohol abuse and 
anger control during service, there is a diagnosis of 
dysthymic disorder, and a medical nexus between the in-
service treatment and the current dysthymic disorder, the 
Board finds that the veteran has presented a well-grounded 
claim for service connection for dysthymic disorder.

B.  Chronic Respiratory Disorder and Chronic Joint and Muscle 
Pain
due to an Undiagnosed Illness

In addition to the foregoing regulations pertaining to 
service connection, VA is authorized to pay compensation to 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses) that either became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or became manifest to a degree of 
disability of 10 percent or more within any presumptive 
period prescribed by VA.  38 U.S.C.A. § 1117 (West Supp. 
1999); 38 C.F.R. § 3.317 (1999).


A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well-grounded claim as to each of these elements may depend 
upon the nature and circumstances of the particular claim.  
Medical evidence would ordinarily be required to satisfy the 
fourth element, although lay evidence may be sufficient in 
cases where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  

For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well-grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well-
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from objective 
sources.

The veteran's claims concerning service connection for 
respiratory problems and joint and muscle pain as chronic 
disabilities resulting from an undiagnosed illness are not 
well grounded.  Although he has complained of having chronic 
respiratory problems and joint and muscle pain since his 
service in the Gulf War, there has been no evidence submitted 
of a nexus between these reported symptoms and any 
undiagnosed illness. 

Although the VA General Counsel has noted that-in some 
circumstances-the relationship between symptoms and a 
current disability is capable of proof by lay evidence, 
alone, this is not the situation here.  The Board does not 
find anything in the claims file which would indicate that 
the veteran, who is not a medical professional, is capable of 
providing a nexus opinion relating his reported respiratory, 
joint, or muscle symptoms to an undiagnosed illness, as 
opposed to a clinically diagnosed condition.  Thus, his 
claims concerning service connection for chronic respiratory 
problems and chronic joint and muscle pain due to an 
undiagnosed illness are not well grounded.

C.  Sleep Disturbances and Chronic Fatigue

In the present case, there is clear evidence that the veteran 
served in the Southwest Asia theater of operations during the 
Persian Gulf war.  There is also evidence of the 
manifestation of symptoms (sleep disturbances and chronic 
fatigue) of an undiagnosed illness and objective indications 
of a chronic disability resulting to a degree of disability 
of 10 percent or more due to those symptoms.  In this regard, 
the veteran reported that he sleeps no more than three hours 
a night, that he frequently awakens in a sweat, and that he 
is often tired and without energy.  The veteran's own 
statements concerning non-medical indicators may be 
sufficient to establish a well-grounded claim if those 
indicators are reasonably capable of independent 
verification.  See 38 C.F.R. § 3.317 and VAOPGCPREC 4-99.  
The first three elements have therefore been satisfied.

Finally, a VA examiner appears to have established a nexus 
between the chronic disabilities (sleep disturbances and 
chronic fatigue) and the undiagnosed illness.  The veteran 
was afforded a VA psychiatric examination in January 1997.  
He reported that he had been experiencing problems with 
falling asleep, and that, when he fell asleep, he would sleep 
for no more that three hours.  He also complained of chronic 
fatigue.  After a mental status examination, the examiner 
opined that the veteran's complaints of fatigue and 
sleeplessness could be symptoms of a Persian Gulf syndrome.  
Similarly, the report of the veteran's January 1997 VA 
epilepsy examination indicated that the etiology of the 
veteran's sleep disturbances were "unknown."

Based on the limited evidence that is currently of record, 
the Board finds that the nexus requirement of VAOPGPREC 4-99 
has been satisfied and the veteran has submitted well-
grounded claims for service connection for  sleep 
disturbances and chronic fatigue due to an undiagnosed 
illness.


ORDER

To the limited extent that the veteran's claim for service 
connection for a dysthymic disorder is well grounded, the 
appeal is granted, subject to the further development 
directed below.

The claim of entitlement to service connection for a chronic 
respiratory disorder due to an undiagnosed illness is denied.  

The claim of entitlement to service connection for chronic 
joint and muscle pain due to an undiagnosed illness is 
denied.  

To the limited extent that the veteran's claim for service 
connection for sleep disturbances due to an undiagnosed 
illness is well grounded, the appeal is granted, subject to 
the further development directed below.

To the limited extent that the veteran's claim for service 
connection for chronic fatigue due to an undiagnosed illness 
is well grounded, the appeal is granted, subject to the 
further development directed below.


REMAND

Because the claims for service connection for a dysthymic 
disorder and sleep disturbances and chronic fatigue due to an 
undiagnosed illness are well grounded, VA has a duty to 
assist the veteran in developing the evidence pertinent to 
these claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Specifically, the Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes the procurement of 
medical records to which the veteran has made reference.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The development 
of facts includes a "thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

While the opinion submitted by Dr. Tregubov is sufficient to 
make the veteran's claim for service connection for a 
dysthymic disorder well grounded, the Board notes that said 
opinion was based only upon a review of the record.  The 
veteran was not actually examined by Dr. Tregubov.  The 
probative value of this opinion is therefore somewhat 
diminished.  Moreover, considering the findings of the 
September 1997 VA psychiatric examination report, there seems 
to be a question as to whether the veteran suffers from an 
acquired psychiatric disorder or a "very mild subclinical 
mood disorder."  Consequently, an additional medical opinion 
is needed.  The status of a disability is a medical 
determination which must be made from the records, without 
resort to independent medical judgment by the Board.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  The duty to assist is 
neither optional nor discretionary.  See Littke v. Derwinski.  
The veteran should be afforded another VA psychiatric 
examination for the purpose of determining the etiology of 
his dysthymic disorder.

As referenced above, Dr. Tregubov indicated the veteran's in-
service treatment for alcohol abuse and anger management 
showed that the veteran suffered from the symptoms of his 
dysthymic disorder during service.  The veteran's service 
medical records have been reviewed and there appears to be no 
records pertaining to his purported complaints or treatment.  
The RO should take the appropriate action to ensure that his 
service medical records are complete.

As noted above, the veteran essentially contends that he is 
entitled to service connection for sleep disturbances and 
fatigue as chronic disabilities resulting from an undiagnosed 
illness.  The Board finds that a new examination is necessary 
in relation to these claims.  

Moreover, concerning the claim for chronic fatigue, the Board 
notes that VA's criteria for diagnosing chronic fatigue 
syndrome appear in 38 C.F.R. § 4.88a, and were revised 
effective July 15, 1995.  [A new Diagnostic Code 6354 was 
also established so that once service-connected, disability 
ratings might be uniformly effectuated].  Specifically, the 
pertinent VA regulation concerning the diagnosis of chronic 
fatigue syndrome reads as follows:

(a) For VA purposes, the diagnosis of 
chronic fatigue syndrome requires: 

(1)  new onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months; and

(2)  the exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may 
produce similar symptoms; and

(3)  six or more of the following: 

(i)	acute onset of the condition, 
(ii)	low grade fever, 
(iii)	nonexudative pharyngitis, 
(iv)	palpable or tender cervical or 
axillary 	lymph nodes, 
(v)	generalized muscle aches or 
weakness, 
(vi)	fatigue lasting 24 hours or 
longer after 	exercise, 
(vii)	headaches (of a type, 
severity, or pattern that is 
different from headaches in the 
pre-morbid state), 
(viii)	migratory joint pains, 
(ix)	neuropsychologic symptoms, 
(x)	sleep disturbance. 

38 C.F.R. § 4.88a (1999).

The claims file indicates that the veteran has been diagnosed 
as having "chronic fatigue."  A new examination is 
necessary to determine whether or not the veteran has 
objective evidence of fatigue and whether he has chronic 
fatigue syndrome or whether he has chronic fatigue as a 
manifestation of an undiagnosed illness.

The importance of new examinations to ensure adequate 
clinical findings should be emphasized to the veteran, and he 
should be afforded an opportunity to cooperate with the 
request for new examinations.  However, the Board stresses to 
the veteran that, although the VA has a duty to assist him 
with the development of the evidence in connection with his 
claim, the duty to assist is not always a one-way street.  
38 U.S.C.A. § 5107(a) (West 1991); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

With regard to the veteran's claim for an increased 
evaluation for a service-connected acneform skin rash, the 
Board observes that the report of the January 1997 VA 
dermatology examination indicated that the veteran had an 
appointment for a VA dermatology consult at the end of the 
month.  There is no evidence that the RO sought to obtain the 
report of this consultation.  As VA treatment records are 
considered to be constructively included within the record, 
and must be acquired if material to an issue on appeal, it is 
necessary to obtain the aforementioned medical records prior 
to a final decision in this case.  See Dunn v. West, 11 Vet. 
App. 462 (1998); see also Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Finally, as referenced above, the development of facts 
includes a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 
Vet. App. 121 (1991).  As the record shows that he has not 
had an evaluation of his service-connected skin rash in 
several years, the Board finds that he should undergo a VA 
dermatology examination.

Although he has been examined previously by VA for 
compensation purposes, the importance of a new examination to 
ensure adequate clinical findings should be emphasized to the 
veteran.  He is henceforth advised, in this regard, that 
failure to report, without good cause, for an examination 
scheduled in connection with a claim for an increased rating, 
shall result in denial of that claim.  38 C.F.R. § 3.655.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should request that the 
veteran submit the names and addresses of 
all medical care providers who have 
treated him since his discharge for any 
undiagnosed illness.  He should also be 
asked to submit the names and addresses 
of any medical care provider who treated 
him for dysthymic disorder and/or his 
service-connected skin condition since 
service discharge.  After securing the 
necessary releases, the RO should obtain 
these records and permanently associate 
them with the claims file.  

2.  Any pertinent VA medical records 
documenting treatment of the veteran 
since April 1996, which have not already 
been associated with the claims file, 
should be obtained and made of record.  
These should include any such records 
from the Butler VAMC.

3.  The RO should contact the National 
Personnel Records Center (NPRC) and ask 
that it provide any medical records 
pertaining to the veteran's in-service 
treatment for alcohol abuse or anger 
management.  If no additional service 
medical records are available, a negative 
response from the NPRC reflecting the 
same should be requested.

4.  When the above has been accomplished, 
the veteran should be afforded a VA 
psychiatric examination.  Such tests as 
the examiner deems necessary should be 
performed.  The entire claims folder, 
including a copy of this remand, must be 
made available to the examiner for review 
prior to the examination.  The examiner 
should provide a comprehensive report 
of his findings, including complete 
rationales for all conclusions reached.  
He also should attempt to reconcile his 
or her conclusions with the 
aforementioned opinion rendered by Dr. 
Tregubov in December 1999.

Opinion required:  The examiner 
should identify all current 
psychiatric and cognitive 
disabilities suffered by the 
veteran.  The examiner should be 
asked to determine whether it is at 
least as likely as not that there is 
an etiological relationship between 
any identified psychiatric disorder 
and the veteran's military service.  
The examiner should address the 
question of whether the veteran's 
reported in-service problems with 
alcohol abuse and anger management 
were symptoms of his current 
dysthymic disorder.


5.  The veteran should also be afforded 
an appropriate examination with regard to 
his claims for sleep disturbances and 
fatigue-as chronic disabilities 
resulting from an undiagnosed illness.  
The RO should provide the examiner a list 
of the symptoms the veteran is claiming 
are manifestations of an undiagnosed 
illness.  The claims folder and a copy of 
this REMAND must be made available to and 
be reviewed by the examiner prior to the 
examination.  

a.  The examiner should note and 
detail the veteran's reported 
symptoms. 

b.  The examiner should determine if 
there are any objective medical 
indications that the veteran is 
suffering from the reported 
symptoms. 

c.  The examiner should specifically 
determine whether there are 
objective indications of sleep 
disturbances and/or fatigue.  The 
examiner should also determine if it 
is at least as likely as not that 
the veteran has chronic fatigue 
syndrome (see criteria listed above) 
or another known diagnostic entity.  
If the symptoms cannot be attributed 
to a diagnosed illness, the examiner 
should be asked to determine if 
there is affirmative evidence that 
the undiagnosed illness was not 
incurred during active service 
during the Persian Gulf War, or that 
the undiagnosed illness was caused 
by a supervening condition or event 
that occurred between the veteran's 
most recent departure from service 
during the Persian Gulf War or that 
the illness was the result of the 
veteran's abuse of alcohol or drugs.

d.  All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiner disagrees 
with any opinions contained in the 
claims file which contradict his or 
hers, the reasons for the 
disagreement should be set forth in 
detail.

6.  The RO should schedule the veteran 
for a VA dermatology examination to 
determine the severity of his service-
connected acneform rash.  The veteran and 
his representative should be notified of 
the date, time, and location of the 
examination.  A copy of the notification 
letter should be associated with the 
claims file.  The claims folder must be 
made available to the examiner prior to 
the examination.  A copy of this Remand 
decision must be provided to the 
physician.  All indicated tests must be 
performed.

The examiner should state whether the 
veteran's service-connected acneform skin 
rash has resulted in ulceration or 
extensive exfoliation or crusting.  He or 
she should also state whether there 
systemic or nervous manifestations 
associated with the skin rash.  The 
examiner should state whether there is 
constant exudation or itching or 
extensive lesions attributable to the 
service-connected skin condition.  
Finally, the examiner should render an 
opinion as to whether the veteran's 
service-connected acneform rash has 
resulted in disfigurement.  If so, the 
disfigurement should be classified as 
slight, moderate, severe or marked, or 
completely or exceptionally repugnant.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

8.  Upon completion of the above 
development, and any other development 
deemed warranted by the record, the RO 
should again consider the veteran's 
claims.  If any action taken remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
concerning all evidence added to the 
record since 1998.  The SSOC should 
consider the aforementioned General 
Counsel opinion (VAOPGPREC 4-99) and the 
regulations under 38 C.F.R. § 3.317.  If 
appropriate, the SSOC should also include 
the provision of 38 C.F.R. § 3.655.  He 
and his representative should be given an 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional medical 
evidence and afford due process to the veteran.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals

 



